Case 1:11-cr-00475-REB Document 83 Filed 04/19/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Criminal Case No. 11-cr-00475-REB

UNITED STATES OF AMERICA,

       Plaintiff,

V.

MATTHEW MARRE,

       Defendant.

_____________________________________________________________________

           UNITED STATES MOTION TO UNRESTRICT DOCUMENTS
______________________________________________________________________

       COMES NOW the United States of America (the “United States”), by and through United

States Attorney Jason R. Dunn and Assistant United States Attorney William B. Gillespie, and

respectfully moves for an order to unrestrict the Application for Writ of Garnishment, Writ of

Garnishment, and Clerk’s Notice of Post-Judgment Garnishment. These documents were

restricted at Level 3, limiting access to the employees of the United States Attorney’s Office for

the purpose of serving notice on the Garnishee before the Defendant.

       In support of this Motion, the United States sets forth the following:

       1. The Garnishee was served on April 15, 2019.

       2. As the garnishment has been served to Garnishee First National Bank, a branch of

           First National Bank of Omaha, the documents now may become available to the

           public.

       3. Once the documents are made public, the garnishment documents will be served on

           Defendant via ECF through his counsel, who is the attorney for Defendant to be

           noticed on this case.
Case 1:11-cr-00475-REB Document 83 Filed 04/19/19 USDC Colorado Page 2 of 3




       WHEREFORE, the United States respectfully requests that the Application for Writ of

Garnishment, Writ of Garnishment, and Clerk’s Notice of Post-Judgment Garnishment be

unrestricted.

       DATED this 19th day of April, 2019.
                                                   Respectfully submitted,

                                                   Jason R. Dunn
                                                   United States Attorney

                                             By:   s/ William B. Gillespie
                                                   William B. Gillespie
                                                   Assistant U.S. Attorney
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202
                                                   303-454-0102
                                                   william.gillespie@usdoj.gov

                                                   Attorneys for Plaintiff
                                                   United States of America
Case 1:11-cr-00475-REB Document 83 Filed 04/19/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF MAILING

       I hereby certify that on April 19, 2019 I electronically filed the foregoing with the Clerk of
the court using the ECF system which will send notification of such filing to the following email
addresses:

       Matthew_Belcher@fd.org

     In addition, I hereby certify that I have mailed or faxed the document to the following non
CM/ECF participants:

       First National Bank
       a branch of First National Bank of Omaha
       1620 Dodge St., Stop Code 3292
       Omaha, NE 68197


                                               Patricia McGee-Wake
                                               Office of the U.S. Attorney
